Citation Nr: 0946595	
Decision Date: 12/09/09    Archive Date: 12/18/09

DOCKET NO.  06-00 354A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage to the back and legs.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from June 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).  

The record reflects that the Veteran requested a hearing 
before the Board in Washington, DC, in his January 2006 
substantive appeal, the VA Form 9.  The Veteran later 
specified in February 2009 that he wanted a Travel Board 
hearing; however, in May 2009, he again indicated that he 
wanted a Board hearing held in Washington.  He was scheduled 
for such a hearing in October 2009 and was so notified in 
July 2009 correspondence.  However, he failed to appear for 
the hearing and did not request recheduling.  Accordingly, 
the Veteran's hearing request is considered withdrawn.  
38 C.F.R. § 20.702(d).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
when further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for further development is necessary prior to final 
appellate review.

In the present case, the Veteran contends that he suffers 
additional disability (i.e., nerve damage involving the legs 
and back) as a result of a spinal epidural steroid injection 
performed on December 2, 2002, by VA medical personnel.  He 
asserts that he was injured during the procedure and his 
lumbar spine symptomatology worsened thereafter.  The Veteran 
also suggests that the procedure was performed without 
informed consent.  See October 2008 Appellant's Brief.      

Under 38 U.S.C.A. § 1151, if VA hospitalization or medical or 
surgical treatment results in additional disability that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions, compensation may be awarded 
in the same manner as if the additional disability were 
service connected.  See 38 C.F.R. §§ 3.361.

In determining whether a veteran has an additional 
disability, VA compares the veteran's condition immediately 
before the beginning of the hospital care or medical or 
surgical treatment upon which the claim is based to the 
veteran's condition after such care or treatment has stopped.  
38 C.F.R. § 3.361(b).  

To establish causation, the evidence must show that the 
hospital care or medical or surgical treatment resulted in 
the veteran's additional disability.  Merely showing that a 
veteran received care or treatment and that the veteran has 
an additional disability does not establish cause.  38 C.F.R. 
§ 3.361(c)(1).  Hospital care or medical or surgical 
treatment cannot cause the continuance or natural progress of 
a disease or injury for which the care or treatment was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

The proximate cause of disability is the action or event that 
directly caused the disability, as distinguished from a 
remote contributing cause.  38 C.F.R. § 3.361(d).  To 
establish that carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on 
VA's part in furnishing hospital care, medical or surgical 
treatment, or examination proximately caused a veteran's 
additional disability, it must be shown that the hospital 
care or medical or surgical treatment caused the veteran's 
additional disability; and (i) VA failed to exercise the 
degree of care that would be expected of a reasonable health 
care provider; or (ii) VA furnished the hospital care or 
medical or surgical treatment without the veteran's informed 
consent.  Determinations of whether there was informed 
consent involve consideration of whether the health care 
providers substantially complied with the requirements of 
38 C.F.R. § 17.32.  Minor deviations from the requirements of 
38 C.F.R. § 17.32 that are immaterial under the circumstances 
of a case will not defeat a finding of informed consent.  
38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability was an event not reasonably foreseeable is 
determined based on what a reasonable health care provider 
would have foreseen.  The event need not be completely 
unforeseeable or unimaginable but must be one that a 
reasonable health care provider would not have considered to 
be an ordinary risk of the treatment provided.  In 
determining whether an event was reasonably foreseeable, VA 
will consider whether the risk of that event was the type of 
risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

In the present case, VA treatment records show that, prior to 
the procedure, the Veteran had complaints of chronic low back 
pain radiating to the lower extremities.  In November 2002, 
he was scheduled for a caudal lumbar epidural steroid 
injection and bilateral sacro-iliac joint injections on 
December 2, 2002.  It was noted by the allopathic physician 
resident (Dr. C.G.) at that time that the risks, benefits, 
complications, and alternatives of the procedures were 
explained to the Veteran, and he voiced understanding and 
wanted to proceed.  A similar statement was also noted by the 
pain management anesthesiologist (Dr. B.S.) in a treatment 
note dated December 2, 2002, the day of the procedure.  The 
procedure note for the December 2002 epidural steroid 
injection reveals that the procedure was explained to the 
Veteran and informed consent was obtained. 

The records show that the initial injections were performed, 
and then there was an unusual turn of events.  Dr. B.S., who 
performed the procedure, wrote in the procedure note that the 
remainder of the procedure was cancelled following racial 
remarks uttered by the Veteran.  It is additionally observed 
that an allopathic physician resident (Dr. A.H.) later wrote 
in the December 18, 2002, VA treatment record, discussed 
further below, that the procedure was stopped halfway through 
following a racial statement made by the Veteran and, 
consequently, the Veteran did not receive the steroid 
injection. 

There is conflicting evidence of record regarding whether the 
Veteran has additional disability following the December 2002 
procedure.  The procedure note dated December 2, 2002, notes 
that he tolerated the procedure well and was in stable 
condition at its conclusion.  In a treatment record dated 
December 18, 2002, approximately two weeks after the 
procedure, Dr. A.H. wrote that the Veteran was complaining of 
pain and numbness in his right and left legs "unchanged 
since last visit".  However, March 2003 treatment records 
show that the Veteran had begun to use a walker and 
wheelchair due to reported back and leg problems and related 
problems with balance.  He also specifically told a VA nurse 
on March 6, 2003, that he was worse following the shots given 
to him in his back, and was in severe pain.  Further, the 
Veteran has provided several lay statements from friends 
wherein they cumulatively reported that they had noticed that 
he had worsened pain, balance, and difficulty walking and 
climbing stairs due to back problems after December 2002.  
Although none of the Veteran's friends is shown to have the 
requisite medical expertise to offer a competent medical 
opinion regarding the relationship of his back problems to 
the December 2002 steroid injection procedure, they are 
competent to report what they have observed.  See Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  See also Davidson 
v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson 
may comment on lay-observable symptoms).

As noted by the Veteran's representative in the October 2009 
Appellant's Brief, no medical examination has been provided 
or medical opinion obtained in connection with this claim.  
In light of the Veteran's assertion of additional disability 
following the December 2002 procedure that he believes was 
due to VA error or negligence, the unusual nature of the 
events on that date, and the conflicting evidence regarding 
whether there is any additional disability following the 
procedure, the Board finds that a remand for a medical 
examination and medical opinion based on review of the claims 
folder is warranted.  Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991) (holding that when the medical evidence is 
inadequate, VA must supplement the record by seeking an 
advisory opinion or ordering another medical examination.).  

Furthermore, the Board recognizes that the Veteran's 
representative appears to suggest that the Veteran was not 
notified of the foreseeable risk of injury during the 
epidural steroid procedure, by referring to the fact that a 
copy of his signed consent is not included in the record.  
Although two physicians, as discussed above, noted that the 
Veteran was advised about the risks of the procedure and, 
thereafter, agreed to proceed and Dr. B.S. specifically wrote 
that informed consent was obtained, the record contains no 
signed consent form related to the December 2002 procedure.  
Under 38 C.F.R. § 17.32(d)(1)(v), signature consent is 
required for all diagnostic and therapeutic treatments or 
procedures that require injections of any substance into a 
joint space or body cavity.  In light of the foregoing, the 
Board finds that a remand of this claim is also warranted in 
order to determine whether a written signed consent form 
related to the Veteran's December 2, 2002, epidural steroid 
procedure exists and, if so, to associate the document with 
the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Contact the VA Medical Center in 
Houston, Texas, and request that a search 
be conducted for any written signed 
consent form(s) related to the Veteran's 
December 2, 2002, epidural steroid 
injection procedure.  Once found, any 
written signed consent forms should be 
associated with the claims folder.  If no 
written consent form(s) can be located, 
this information should be documented in 
the claims file.

2.  Subsequent to the completion of #1 above, 
schedule the Veteran for a medical examination 
by an appropriate physician to examine the 
Veteran and address questions as related to 
possible adverse effects of VA care or 
treatment as claimed in this appeal.  The 
claims folders, to include a copy of this 
Remand, must be made available to the 
physician for review in conjunction with the 
opinion.  The VA physician should note the 
Veteran's history of lumbar spine disability 
both before and after the relevant VA care or 
treatment which is the subject of the 38 
U.S.C.A. § 1151 claim, and address 
disabilities asserted to have resulted from 
that care or treatment or failure of care or 
treatment, based on the Veteran's assertions 
and the evidence presented.  The examiner 
should address the following:   

a.  Is it at least as likely as not (i.e., 
to at least a 50-50 degree of probability) 
that the Veteran has additional disability 
which is due to VA care or treatment or 
failure of VA care or treatment; or is the 
presence of additional disability or a 
causal relationship to VA care or treatment 
or failure of VA care or treatment unlikely 
(i.e., to less than a 50-50 degree of 
probability)?  In so opining, the examiner 
should consider the Veteran's physical 
condition before and after the VA care or 
treatment.  The examiner should not 
consider as being due to the care or 
treatment any natural progress of pre-
existing disease or injury or any changes 
that were merely coincidental with that 
care or treatment.  A causal connection is 
required.  To be causally linked to the 
care or treatment, any additional 
disability or increase in severity due to 
the care or treatment must have been the 
result of hospitalization or medical or 
surgical treatment, including 
appropriateness of treatment decisions and 
consequences of those decisions.   

b.  Note:  The term "at least as likely as 
not" does not mean merely within the realm 
of medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it. 

c.  The examiner should specify whether any 
additional disability or increase in 
severity of disability due to VA care or 
treatment was a "necessary consequence" or 
"a reasonably foreseeable and unavoidable 
potential outcome," or alternatively was a 
"not a reasonably foreseeable potential 
outcome" of the medical or surgical 
treatment or examination properly 
administered.  

d.  Note:  "Necessary consequences" are 
those which are certain to result from, or 
were intended to result from, the 
examination or medical or surgical 
treatment administered.  Consequences 
otherwise certain or intended to result 
from a treatment will not be considered 
uncertain or unintended solely because it 
had not been determined, at the time of 
consent for the examination or medical or 
surgical treatment, whether the treatment 
would in fact be administered.  

e.  Note:  A "reasonably foreseeable and 
unavoidable potential outcome" of the 
procedure would be one which a reasonable 
health care provider might, for example, 
caution the patient about prior to the 
procedure, as a potential unavoidable risk 
or potential side effect of the procedure. 

f.  Note:  An event "not reasonably 
foreseeable" need not be completely 
unforeseeable or unimaginable but must be 
one that a reasonable health care provider 
would not have considered to be an ordinary 
risk of the treatment provided.  In other 
words, if medical treatment presents the 
risk of possible, but rare, adverse results 
or side-effects known to the provider, then 
such an outcome is foreseeable, even though 
unlikely.  In such an instance, the 
patient, by giving his informed consent to 
the treatment, accepts that the unwanted 
result may occur even if the treatment is 
properly administered.  

g.  The examiner should, to the extent 
possible, differentiate disability and 
medically supported symptoms of disability 
attributable to VA care or treatment, from 
disability and symptoms of disability 
attributable to other causes.  

h.  The examiner should also specify whether 
the additional disability or increase in 
severity of disability, if present, was the 
result of the Veteran's failure to follow 
instructions.  

i.  The examiner should provide complete 
explanations for all his/her opinions.  If 
the examiner cannot answer any of these 
questions without resorting to medically 
unsupported speculation, the examiner 
should provide a complete, detailed 
explanation for his/her inability to do so.

3.  After the above development has been 
accomplished to the extent possible, the 
Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and given an 
appropriate period of time for response. 

The purpose of this remand is to obtain additional 
development and ensure due process.  The Board does not 
intimate a decision, either favorable or unfavorable, at this 
time.  The Veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

